Opinion op the Court by
Judge Williams :
The indictment when taken altogether shows the charge to be that of malicious shooting and wounding another with the felonious intent to kill. The body of the indictment and the averments leave no room to doubt the character of the offense charged; the preamble to the indictment is not so direct, specific and certain. It accused the defendant “of the crime of wilfully and maliciously shooting at another with intent to kill, committed as follows,” and proceeding then with the specific averments as to time, place and manner of perpetrating the offense. The preamble and the body must be taken together, and if these show with certainty to a common intent that a felony was perpetrated it is sufficient. Burns v. Commonwealth, 3 Met., 14. The judgment dismissing the indictment is therefore reversed, with directions for another trial and revire de novo.